EXHIBIT 10.1

EMPLOYEE RETENTION AGREEMENT

AGREEMENT by and between Hooper Holmes, Inc., a New York corporation (the
“Company”), and John L. Spenser (the “Employee”), dated as of the 8th day of
March, 2006.

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Employee, notwithstanding the
possibility, threat, or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Employee with compensation arrangements upon a financial security and which are
competitive with those of other corporations and, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) Effective Date. The “Effective Date” shall be the first date during the
“Change in Control Period” (as defined in Section 1(b)) on which a Change in
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
the Employee’s employment with the Company is terminated prior to the date on
which a Change in Control occurs, and it is reasonably demonstrated that such
termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (2) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

(b) Change in Control Period. The “Change in Control Period” is the period
commencing on the date hereof and ending on the second anniversary of such date;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Change in Control Period shall be automatically extended so as to terminate two
years from such Renewal Date, unless at least 60 days prior to the Renewal Date
the Company shall give notice to the Employee that the Change in Control Period
shall not be so extended.

(c) Change in Control. A “Change in Control” shall occur or be deemed to have
occurred only if any of the following events occur (i) any “person”,



--------------------------------------------------------------------------------

as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of stock of
the Company, or the John J. King Trust or the Trustees of the John J. King
Trust) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities (other than as a result of acquisitions of such
securities from the Company); (ii) individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act relating to
the election of the Directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (iii) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a re-capitalization of the Company (or similar transaction) in which
no “person” (as hereinabove defined) acquires more than 20% of the combined
voting power of the Company’s then outstanding securities; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

2. Employment Period. The Company hereby agrees to continue the Employee in its
employ, and, subject to Section 4(c), the Employee hereby agrees to remain in
the employ of the Company, for the period commencing on the Effective Date and
ending on the first anniversary of such date (the “Employment Period”).

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Employee’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during

 

2



--------------------------------------------------------------------------------

the 90-day period immediately preceding the Effective Date and (B) the
Employee’s services shall be performed at the location where the Employee was
employed immediately preceding the Effective Date or any office or location less
than 25 miles from such location and less than 10 miles in commuting distance
further than the Employee’s commuting distance to the location at which the
Employee performed such services prior to the Change in Control.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Employee to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Employee’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Employee prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Employee’s
responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Employee shall receive a base
salary (“Base Salary”) payable no less frequently than semi-monthly at a monthly
rate at least equal to the highest monthly base salary paid or payable to the
Employee by the Company during the twelve-month period immediately preceding the
month in which the Effective Date occurs.

(ii) Annual Bonus. In addition to Base Salary, the Employee shall be awarded,
for each fiscal year ending during the Employment Period, an annual bonus (an
“Annual Bonus”) in cash at least equal to the greater of the guaranteed bonus to
which the Employee is entitled under any contractual arrangements between the
Employee and the Company as of the date hereof or the highest bonus which the
Employee received during the three (3) years preceding the Effective Date.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, in
addition to Base Salary and Annual Bonus payable as hereinabove provided, the
Employee shall be entitled to participate in the Company provided incentive,
savings and retirement plans, practices, policies and programs applicable to
other key employees of the Company and its subsidiaries (including the Company’s
employee benefit plans, in each case providing benefits which are the economic
equivalent to those in effect or as subsequently amended). Such

 

3



--------------------------------------------------------------------------------

plans, practices, policies and programs, in the aggregate, shall provide the
Employee with compensation, benefits and reward opportunities at least as
favorable as the most favorable of such compensation, benefits and reward
opportunities provided by the Company for the Employee under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as provided at any time during the Employment Period with respect to
other key employees of the Company.

(iv) Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs),
at least as favorable as the most favorable of such plans, practices, policies
and programs in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Employee and/or the
Employee’s family, as in effect at any time during the Employment Period with
respect to other key employees of the Company.

(v) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in accordance with the most favorable policies, practices and
procedures of the Company in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee,
as in effect at any time during the Employment Period with respect to other key
employees of the Company.

(vi) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits and perquisites in accordance with the most
favorable plans, practices, programs and policies of the Company in effect at
any time during the 90-day period immediately preceding the Effective date or,
if more favorable to the Employee, as in effect at any time during the
Employment Period with respect to other key employees of the Company.

(vii) Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to the Employee by the Company at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Employee, as provided at any time during the Employment
Period with respect to other key employees of the Company.

(viii) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee,
as in effect at any time during the Employment Period with respect to other key
employees of the Company.

 

4



--------------------------------------------------------------------------------

(ix) Indemnity Agreement. During the Employment Period, the Company shall keep
in full force and effect and shall not purport to amend or terminate the
indemnity agreement between the Employee and the Company in the form attached as
Exhibit A hereto.

4. Termination.

(a) Death or Disability. This Agreement shall terminate automatically upon the
Employee’s death during the Employment Period. If during the Employment Period,
as a result of incapacity due to physical or mental illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Employee or the Employee’s legal representative, the
Employee shall have been absent from the full-time performance of the Employee’s
duties with the Company for six (6) consecutive months and, within thirty
(30) days after written notice of termination is given to the Employee, the
Employee shall not have returned to the full-time performance of the Employee’s
duties, the Employee’s employment may be terminated for “Disability”. Any
termination for Disability under this Agreement shall not affect any rights the
Employee may otherwise have under the Company’s Long-Term Disability Plan. If
the Company determines in good faith that the Disability of the Employee has
occurred (pursuant to the definition of “Disability” set forth above), it may
give to the Employee written notice of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the Employee
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties.

(b) Cause. The Company may terminate the Employee’s employment during the
Employment Period for “Cause”. For purposes of this Agreement, “Cause” shall
mean termination (A) upon the Employee’s willful and continued failure to
substantially perform the Employee’s duties with the Company (other than any
such failure resulting from the Employee’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination by the Employee), provided that a written demand for substantial
performance has been delivered to the Employee by the Company specifically
identifying the manner in which the Company believes that the Employee has not
substantially performed the Employee’s duties and the Employee has not cured
such failure within 30 days after such demand, or (B) by reason of the
Employee’s willful engaging in conduct which is demonstrably and materially
injurious to the Company, or (C) the Employee’s willful violation of any
material provision of any confidentiality, nondisclosure, non-competition or
similar agreement entered into by the employee in connection with the Employee’s
employment by the Company. For purposes of this paragraph, no act or failure to
act on the Employee’s part shall be deemed “willful” unless done or omitted to
be done by the Employee not in good faith and without reasonable belief that the
Employee’s action or omission was in the best interest of the Company.

 

5



--------------------------------------------------------------------------------

(c) Termination by Employee. The Employee may terminate his employment with he
Company (i) in the event of a breach of this Agreement by the Company, or
(ii) during the Window Period for any reason. For purposes of this Agreement,
the term “Window Period” shall mean the thirty (30) day period immediately
following the nine (9) month anniversary of the Effective Date.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Employee for any reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination for the Employee’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice).

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Employee’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Employee of such termination and (ii) if
the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be.

5. Obligations of the Company Upon Termination.

(a) Death. If, during the Employment Period, the Employee’s employment is
terminated by reason of the Employee’s death, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than those obligations accrued or earned and vested (if
applicable) by the Employee as of the Date of Termination, including, for this
purpose (i) the Employee’s full Base Salary through the Date of Termination at
the rate in effect on the Date of Termination or, if higher, at the highest rate
in effect at any time from the 90-day period preceding the Effective Date
through the Date of Termination (the “Highest Base Salary”), (ii) the product of
the Annual Bonus paid to the Employee for the last full fiscal year and a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(iii) any compensation previously deferred by the Employee (together with any
accrued interest thereon) and not yet paid by the Company and any accrued
vacation pay not yet paid by the Company (such amounts specified in clause (i),
(ii) and (iii) are hereinafter referred to as “Accrued

 

6



--------------------------------------------------------------------------------

Obligations”). All such Accrued Obligations shall be paid to the Employee’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Employee’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company to surviving
families of employees of the Company under such plans, programs, practices and
policies relating to family death benefits, if any, in accordance with the most
favorable plans, programs, practices and policies of the Company in effect at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Employee and/or the Employee’s family, as in effect at
any time during the Employment Period with respect to other key employees of the
Company and their families.

(b) Disability. If, during the Employment Period, the Employee’s employment is
terminated by reason of the Employee’s Disability, this Agreement shall
terminate without further obligations to the Employee, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including for this purpose, all Accrued Obligations.
All such Accrued Obligations shall be paid to the Employee in a lump sum in cash
within 30 days of the Date of Termination. Anything in this Agreement to the
contrary notwithstanding, the Employee shall be entitled after the Disability
Effective Date to receive disability and other benefits at least equal to the
most favorable of those provided by the Company to disabled employees and/or
their families in accordance with such plans, programs, practices and policies
relating to disability, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee and/or the Employee’s family, as in effect at any time during the
Employment Period with respect to other key employees of the Company and their
families.

(c) Cause. If, during the Employment Period, the Employee’s employment shall be
terminated for Cause, this Agreement shall terminate without further obligations
to the Employee other than the obligation to pay to the Employee the Highest
Base Salary through the Date of Termination plus the amount of any accrued
vacation pay and any compensation previously deferred by the Employee (together
with accrued interest thereon).

(d) Other Than for Cause, Death or Disability. If, during the Employment Period,
the Company shall terminate the Employee’s employment other than for Cause,
Disability or Death, or if the Employee shall terminate his employment for any
reason:

(i) the Company shall pay to the Employee in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

  A. to the extent not theretofore paid, the Employee’s Highest Base Salary
through the Date of Termination; and

 

7



--------------------------------------------------------------------------------

  B. the product of (x) the Annual Bonus paid or payable to the Employee for the
last full fiscal year (if any) ending during the Employment Period or, if
higher, the Annual Bonus paid to the Employee for the last full fiscal year
prior to the Effective Date (as applicable, the “Recent Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365; and

 

  C. the product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and

 

  D. in the case of compensation previously deferred by the Employee, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and

(ii) for the remainder of the Employment Period, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3 (b) (iv) of this Agreement if the
Employee’s employment had not been terminated, including medical and dental
insurance and life insurance, in accordance with the most favorable plans,
practices, programs or policies of the Company during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee,
as in effect at any time during the Employment Period with respect to other key
employees and their families and for purposes of eligibility for retiree
benefits pursuant to such plans, practices, programs and policies, the Employee
shall be considered to have remained employed until the end of the Employment
Period and to have retired on the last day of such period.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program.

 

8



--------------------------------------------------------------------------------

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other amounts payable to the
Employee under any of the provisions of this Agreement.

8. Enforcement of Rights.

(a) The parties shall endeavor to resolve any dispute arising out of, or
relating to, this Agreement by mediation under the CPR Mediation Procedure for
Business Disputes. Unless the parties agree otherwise, the mediator will be
selected from the CPR Panel of Neutrals with notification to CPR. Any
controversy or claim arising out of or relating to this contract or the breach,
termination or validity thereof, which remains unresolved 45 days after
appointment of a mediator, shall be settled by arbitration by a sole arbitrator
in accordance with the CPR Non-administered Arbitration Rules, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.

(b) The Company shall pay to the Employee all legal fees and expenses incurred
by the Employee as a result of any dispute under this Agreement (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) to any payment or benefit provided hereunder).

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment (including any “parachute payment” within
the meaning of Section 280G(b) of the Code) or distribution by the Company to or
for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties
are hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment under this Agreement (a
“Gross-Up Payment”) in an amount such that after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

9



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by KPMG LLP, or such other
public accounting firm chosen by the Audit Committee of the Board as the
Company’s independent accountants, (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within
fifteen business days of the Date of Termination, if applicable, or such earlier
time as is requested by the Company. The initial Gross-Up Payment, if any, as
determined pursuant to this Section 9(b), shall be paid to the Employee within
five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with an opinion that failure to report the Excise Tax
on the Employee’s applicable federal income tax return would not result in the
imposition of an accuracy-related penalty under Section 6662 of the Code or any
other penalty. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee. All fees and expenses of the Accounting Firm shall be paid by the
Company.

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the 30-day period following the date on which the
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order to effectively contest
such claim,

 

10



--------------------------------------------------------------------------------

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Employee agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee, on an interest-free basis and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income or employment tax, including interest or penalties with respect
thereto, imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 9(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 9(c) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

10. Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Employee during the

 

11



--------------------------------------------------------------------------------

Employee’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Employee of his
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, or as may otherwise be required by law,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Employee under this
Agreement.

11. Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. COMPLIANCE WITH SECTION 409A OF THE CODE. Payments under this Agreement
(including, but not limited to, any payments that may be made under Sections 5,
8 and 9) are intended to comply with Section 409A of the Code. To the extent the
requirements of Section 409A(a)(2)(B)(i) of the Code (relating to the 6-month
delay in payments to certain “specified employees” upon separation from service)
become applicable to payments under this Agreement, any delayed payments shall
made on the first day of the seventh month following the date of Executive’s
separation from service. If any compensation payable under the terms of this
Agreement would be subject to the Adverse Tax Consequences under Section 409A,
then this Agreement shall be amended in a way that avoids the Adverse Tax
Consequences under Section 409A without reducing the overall compensation
payable under this Agreement. For purposes of the preceding sentence, “Adverse
Tax Consequences under Section 409A” shall mean the accelerated inclusion, 20%
additional tax rate, and associated interest charge that will apply to any
deferred compensation included in taxable income of an individual under
Section 409A(a)(1)(B) of the Code.

 

12



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives; provided, however, that this
Agreement may be amended to the extent necessary to satisfy the provisions of
Section 409A of the Internal Revenue Code, as amended.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

John L. Spenser

c/o Hooper Holmes, Inc.

170 Mt. Airy Road

Basking Ridge, NJ 07920

If to the Company:

Hooper Holmes, Inc.

170 Mt. Airy Road

Basking Ridge, NJ 07920 Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Employee’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof and the Employee waives any
severance benefits (but not pension benefits) that he might otherwise be
entitled to under the Company’s severance plan or policy and agrees that from
and after the Effective Date that this Agreement supersedes the agreements
specified on Schedule A hereto.

 

13



--------------------------------------------------------------------------------

(g) Nothing herein shall constitute a promise of employment other than as
results from a Change in Control and the Employee and the Company acknowledge
that, except as provided by any other agreement between the Employee and the
Company, the employment of the Employee by the Company is “at will”, and, prior
to the Effective Date, may be terminated by either the Employee or the Company
at any time. Upon a termination of the Employee’s employment or upon the
Employee’s ceasing to be an officer of the Company, in each case, prior to the
Effective Date, the Employee shall have no further rights under this Agreement.

IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused this Agreement
to be executed in its name on its behalf, all as of the day and year first above
written.

 

Employee:

/s/ John Spenser

John Spenser The Company: By:  

/s/ James Calver

Name:   James Calver Title:   President & CEO

 

14



--------------------------------------------------------------------------------

Schedule A

to that Certain Employee Retention Agreement

by and between Hooper Holmes, Inc. and

John L. Spenser, dated as of the 8th day of March, 2006

1. Employment Agreement made as of the 1st day of November, 2005, by and between
Hooper Holmes, Inc. and John L. Spenser.